Title: From Alexander Hamilton to Timothy Pickering, 16 September 1803
From: Hamilton, Alexander
To: Pickering, Timothy



New York September 161803
My Dear Sir

I will make no apology for my delay in answering your inquiry some time since made, because I could offer none which would satisfy myself. I pray you only to believe that it proceeded from any thing rather than want of respect or regard. I shall now comply with your request.
The highest toned propositions, which I made in the Convention, were for a President, Senate and Judges during good behaviour—a house of representatives for three years. Though I would have enlarged the Legislative power of the General Government, yet I never contemplated the abolition of the State Governments; but on the contrary, they were, in some particulars, constituent parts of my plan.
This plan was in my conception comformable with the strict theory of a Government purely republican; the essential criteria of which are that the principal organs of the Executive and Legislative departments be elected by the people and hold their offices by a responsible and temporary or defeasible tenure.
A vote was taken on the proposition respecting the Executive. Five states were in favour of it; among those Virginia; and though from the manner of voting, by delegations, individuals were not distinguished, it was morally certain, from the known situation of the Virginia members (six in number, two of them Mason and Randolph possessing popular doctrines) that Madison must have concurred in the vote of Virginia. Thus, if I sinned against Republicanism, Mr. Madison was not less guilty.
I may truly then say, that I never proposed either a President, or Senate for life, and that I neither recommended nor meditated the annihilation of the State Governments.
And I may add, that in the course of the discussions in the Convention, neither the propositions thrown out for debate, nor even those voted in the earlier stages of deliberation were considered as evidences of a definitive opinion, in the proposer or voter. It appeared to me to be in some sort understood, that with a view to free investigation, experimental propositions might be made, which were to be received merely as suggestions for consideration.
Accordingly, it is a fact, that my final opinion was against an Executive during good behaviour, on account of the increased danger to the public tranquil[i]ty incident to the election of a Magistrate of this degree of permanency. In the plan of a Constitution, which I drew up, while the convention was sitting & which I communicated to Mr. Madison about the close of it, perhaps a day or two after, the Office of President has no greater duration than for three years.
This plan was predicated upon these bases—1 That the political principles of the people of this country would endure nothing but republican Government. 2 That in the actual situation of the Country, it was in itself right and proper that the republican theory should have a fair and full trial—3 That to such a trial it was essential that the Government should be so constructed as to give it all the energy and stability reconciliable with the principles of that theory. These were the genuine sentiments of my heart, and upon them I acted.
I sincerely hope, that it may not hereafter be discovered, that through want of sufficient attention to the last idea, the experiment of Republican Government, even in this Country, has not been as complete, as satisfactory and as decisive as could be wished.
Very truly   Dear Sir Yr friend & servt

A Hamilton
Timothy Pickering Esqr.

